
	

113 HR 1005 IH: Defund Obamacare Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1005
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. Graves of Georgia
			 (for himself, Mr. Westmoreland,
			 Mr. Duncan of South Carolina, and
			 Mr. Collins of Georgia) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Ways and
			 Means, Education and the
			 Workforce, the
			 Judiciary, Natural
			 Resources, and House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To deauthorize appropriation of funds, and
		  to rescind unobligated appropriations, to carry out the Patient Protection and
		  Affordable Care Act and the Health Care and Education Reconciliation Act of
		  2010.
	
	
		1.Short titleThis Act may be cited as the
			 Defund Obamacare
			 Act.
		2.Deauthorization
			 of appropriations to carry out PPACA and HCERANotwithstanding any other provision of law,
			 no funds are authorized to be appropriated to carry out the provisions of the
			 Patient Protection and Affordable Care Act (Public Law 111–148), the Health
			 Care and Education Reconciliation Act of 2010 (Public Law 111–152), and any
			 amendment made by either such Act.
		3.Rescission of
			 unobligated appropriations under PPACA and HCERAOf the funds made available under any
			 provision of the Patient Protection and Affordable Care Act (Public Law
			 111–148), the Health Care and Education Reconciliation Act of 2010 (Public Law
			 111–152), and any amendment made by either such Act, the unobligated balance is
			 rescinded.
		
